     Case 4:20-cv-02044 Document 10 Filed on 08/25/20 in TXSD Page 1 of 5
                                                                    United States District Court
                                                                      Southern District of Texas

                                                                         ENTERED
                                                                       August 25, 2020
                  IN THE UNITED STATES DISTRICT COURT                 David J. Bradley, Clerk
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION



MICHAEL G. PETERS,                    §
TDCJ #2019190,                        §
                                      §
            Plaintiff,                §
                                      §
v.                                    §        CIVIL ACTION NO. H-20-2044
                                      §
STATE OF TEXAS, et al.,               §
                                      §
            Defendants.               §



                      MEMORANDUM OPINION AND ORDER



       Plaintiff Michael G. Peters (TDCJ #2019190; former Montgomery

County Inmate #551534) is presently incarcerated in the Texas

Department of Criminal Justice - Correctional Institutions Division

("TDCJ").     Peters has filed a Prisoner's Civil Rights Complaint

under 42 U.S.C. § 1983 ("Complaint") (Docket Entry No. 1), alleging

that the State of Texas and other defendants have violated his

rights while attempting to take property that he owns in a state

court proceeding for non-payment of taxes.            Peters has also filed

a Motion to Freeze Assets Pending Court's Adjudication                (Docket

Entry No. 7), which appears to seek a preliminary injunction or

temporary    restraining    order    against    the   defendants.        After

considering all of the pleadings,          the court will dismiss this

action for the reasons explained below.
   Case 4:20-cv-02044 Document 10 Filed on 08/25/20 in TXSD Page 2 of 5




                            I.     Background

     Peters is presently serving a 35-year prison sentence that he

received in 2015,      when a jury in the 221st District Court of

Montgomery County, Texas, found him guilty of retaliation.            See

Peters v. State,    Nos. 09-15-00166-CR & 09-15-00167-CR,        2016 WL

3136114 (Tex. App. - Beaumont June 1, 2016, pet. ref'd) (affirming

the conviction)     He remains incarcerated at the Stringfellow Unit

in Rosharon. 1

     Peters has now filed this civil action under 42 U.S.C. § 1983

against the State of Texas, the City of Houston, and the law firm

of Linebarger Goggan Blair & Sampson LLP ("Linebarger"), alleging

a conspiracy to "steal" property that belongs to him for failure to

pay back taxes.2   Peters references a residence located at 1309 E.

36th St.,   Houston,   TX 77022,    which is currently subject to an

action for delinquent property taxes in the 164th District Court

for Harris County, Texas, by Harris County and the City of Houston,

which is represented by the Linebarger firm. 3        Peters appears to

claim that he has an interest in the home located at this address,

whose owners are now deceased,        and that the property is being


     1
      Complaint, Docket Entry No. 1, p. 3.        For purposes of
identification all page numbers refer to the pagination imprinted
on each docket entry by the court's Electronic Case Filing ("ECF")
system.
     2Id.



                                    - 2-
     Case 4:20-cv-02044 Document 10 Filed on 08/25/20 in TXSD Page 3 of 5




wrongfully taken or stolen as part of a conspiracy by the State of

Texas, which has resulted in his wrongful imprisonment. 4

       Public records clarify that Peters is named as a party in a

suit filed by Harris County and the City of Houston to collect

delinquent ad valorem taxes under § 33.41 of the Texas Tax Code in

Civil No. 2019-22558 in the 164th District Court for Harris County,

Texas. 5      Alleging that the defendants are attempting to take his

property in violation of his right to Due Process, Peters seeks a

court order directing the defendants to allow him to pay the back

taxes owed on the property or, alternatively, he seeks damages in

the amount of $1,500,000.00 from the defendants for "their theft of

his home [.]"


                                 II.   Discussion

       Because Peters is seeking to enjoin a state court action for

the collection of delinquent taxes, this suit is barred by the Tax

Injunction Act          ("TIA"), 28 U.S.C. § 1341. The TIA states:         "The

district       courts    shall   not   enjoin,   suspend   or   restrain    the

assessment, levy or collection of any tax under State law where a

plain, speedy, and efficient remedy may be had in the courts of



       4
           Id. at 5; Motion to Freeze Assets, Docket Entry No. 7, pp. 1-
7.
      See Docket Sheet and Original Petition in Cause No. 2019-
       5

22558, available from the Office of the Harris County District
Clerk website located at: http://www.hcdistrictclerk.com (last
visited August 25, 2020).

                                        -3-
   Case 4:20-cv-02044 Document 10 Filed on 08/25/20 in TXSD Page 4 of 5




such State." Id.      The TIA also applies to taxes "imposed by

municipalities." Home Builder's Ass'n v. City of Madison, 143 F.3d

1006, 1010 n.6 (5th Cir. 1998).

     The Fifth Circuit has observed that "the [TIA] is 'a broad

jurisdictional impediment to federal court interference with the

administration of state tax systems.'" Washington v. Linebarger,

Goggan, Blair, Pena & Sampson, LLP, 338 F.3d 442, 444 (5th Cir.

2003) (quoting United Gas Pipe Line Co. v. Whitman, 595 F.2d 323,

326 (5th Cir. 197 9)).     Accordingly, "the TIA is not limited to

suits directly challenging 'taxes only,' but also extends to 'the

broader activities of assessing, levying, and collecting taxes.'"

Hammonds v. Dallas County, - F. App'x -, 2020 WL 4640313, at *l

(5th Cir. Aug. 11, 2020) (per curiam) (quoting Washington, 338 F.3d

at 444) (citation omitted)).

     The Fifth Circuit has recognized that an action to collect

delinquent property taxes by a county and other local taxing

authorities is an authorized practice for tax collection under

§ 33.41 of the Texas Tax Code.      See Hammonds, 2020 WL 4640313, at

*l. Texas provides a remedy to address claims such as those raised

by Peters.   See id. (citing Washington, 338 F.3d at 444; McOueen v.

Bullock, 907 F.2d 1544, 1550 (5th Cir. 1990) (noting that "Texas

has a vast arsenal to assure orderly adjudication of serious

federal constitutional questions (cleaned up)"); Dawson v. Childs,

665 F.2d 705, 710     (5th Cir. Unit A 1982)       (Texas state courts


                                  -4-
   Case 4:20-cv-02044 Document 10 Filed on 08/25/20 in TXSD Page 5 of 5




provided adequate remedy in action to enjoin state tax lien);

Clark v. Andrews Cty. Appraisal Dist., 76 F. App'x 525, 526 (5th

Cir. 2003)      ( Fifth and Fourteenth Amendment challenges against

county taxing authorities could be adequately adjudicated in Texas

state court)).      Because the Complaint is barred by the TIA, the

court    must   dismiss    this    lawsuit   for   lack   of   subject   matter

jurisdiction.     See Fed. R. Civ. P. 12 (h) ("If the court determines

at any time that it lacks subject-matter jurisdiction, the court

must dismiss the action).


                          III.    Conc1usion and Order

        Based on the foregoing, the court ORDERS as follows:

        1.   The Prisoner's Civil Rights Complaint under 42
             U.S.C. § 1983 filed by Michael Geoffrey Peters
             (Docket Entry No. 1) is DISMISSED without prejudice.

        2.   The Motion to Freeze Assets filed by Peters (Docket
             Entry No 7) is also DENIED.


        The Clerk is directed to provide a copy of this Memorandum

Opinion and Order to the plaintiff.

        SIGNED at Houston, Texas, on thi�l'fkh




                                                        LAKE
                                      SENIOR UNITED STATES DISTRICT JUDGE




                                       -5-
